Citation Nr: 0017491	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.



THE ISSUE

Entitlement to an increased rating for the service-connected 
keratosis involving the forearms, parietal area, the right 
thigh and other areas, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to May 
1963 and from May 1964 to March 1983.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994  rating decision 
by the RO.  

In April 1997, the Board remanded the case for additional 
development of the record.  

In a August 1998 rating action, the RO assigned a 10 percent 
rating for the service connected keratosis of the parietal 
area, forearms and right thigh, effective on April 27, 1990.  

In the February 1999, the RO granted service connection for 
keratosis of other areas.  

In a statement dated in November 1998, the veteran has raised 
the issues of increased ratings for the service-connected 
diabetes mellitus and hypertension.  Those issues are 
referred to the RO for the appropriate action.  



REMAND

The Board previously remanded the case with instructions that 
the veteran be afforded a VA examination for purposes of 
determining the current severity of his service-connected 
skin condition.  

The record indicates that the scheduled VA examination was 
not accomplished as it was determined that the veteran was no 
longer residing in Italy.  However, in February 1999, the 
veteran indicated that he had not changed his address in 12 
years and had not received a notice to report for a VA 
examination.  

The recently submitted outpatient records dated from 1983 to 
1997 showed that the veteran had had removal of multiple 
keratosis, lesions and warts by surgery and freezing.  Those 
records also showed removal of keratosis from the veteran's 
neck in December 1990 and removal of hemangioma lesions from 
the neck and back in 1993.  

The veteran has submitted additional medical evidence showing 
that he had moles removed from his forehead in March 1999. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

Based on the documentation contained in the claims folder, it 
appears that the veteran not properly notified to report for 
a VA examination and that he is ready, willing and able to do 
so.  Therefore, the Board finds that the case must be 
remanded for compliance with the Board's previous remand 
instructions to afford the veteran another VA examination.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have rendered 
him treatment for his service-connected 
skin condition since March 1999.  After 
securing the necessary releases, the RO 
should obtain copies of all records from 
any identified treatment sources and 
associate them with the claims folder.  
Copies of all VA treatment, not 
previously secured, should be obtained 
for review in connection with the 
veteran's claim.  

2.  The RO should then schedule the 
veteran for a VA dermatology examination 
in order to ascertain the current 
severity of the service-connected 
keratosis involving the forearms, 
parietal area, right thigh, and other 
areas.  The claims folder must be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
recorded by the examiner in connection 
with the evaluation, to include the 
number, location and description of all 
skin growths associated with the service-
connected disability found on 
examination.  

3.  After the development requested above 
is completed, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate review, if in order. The Board intimates 
no opinion as to the ultimate outcome of this case. The 
veteran need take no action until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


